Citation Nr: 0120184	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a head injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from February 1960 to July 
1960.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee Oklahoma (RO), which denied the benefit sought on 
appeal.

The Board notes that the issue was certified for appeal as 
new and material evidence for service connection of a head 
injury; however, review of the procedural history in this 
case reveals that the claim is more correctly classified as 
an appeal from an initial denial of service connection, and 
the Board will address the claim as such.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence of record does not show a head 
injury that was incurred in service, and does not show a 
relationship between any post-service head injury residuals 
and an incident of the veteran's active service.


CONCLUSION OF LAW

A head injury was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 5103 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he suffered a head injury while in 
active service, and that he currently suffers a disability 
resulting from his service injury.  Specifically, the veteran 
contends that he was injured while undergoing hospitalization 
for thyroid removal in May 1960.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103 (West 1991 
& Supp. 2001) ("VCAA").  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  The Board finds that even though this law 
was enacted during the pendency of this appeal, and thus, has 
not been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the new law have been met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO has informed the veteran of the 
reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The veteran's service medical 
records were obtained, as were numerous post-service 
treatment records dating from January 1992 through October 
1999.  The veteran was provided a VA medical examination for 
other related disorders in October 1999.  Attempts were made 
to obtain records from the Naval Records Center, identified 
by the veteran; however, such attempts had negative results.  
The Board is unaware of any additional outstanding records 
pertaining to the issue on appeal.  Under the circumstances, 
the Board finds that the duty to assist has been satisfied, 
and no useful purpose would be served by remanding this case 
to the RO for additional development.  As such, the Board 
will proceed with appellate disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a) (2000).  Service connection is the 
relationship of a current disability to an injury or disease 
incurred in active service.  Generally, to prove service 
connection, a claimant must submit:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and, (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In the present case, the veteran entered service in February 
1960.  His pre-service physical examination and all in-
service medical records are silent as to reports, treatment, 
or diagnosis of a head injury.  A report was made by the 
U.S.M.C. Aptitude Board, in June 1960, which, among other 
things, summarized the veteran's medical treatment while in 
service.  No mention is made of any complaint, diagnosis, or 
treatment of a head injury.  The veteran was given a general 
discharge in July 1960.  There is no separation examination 
of record.  

The post-service medical evidence of record reveals that in 
June 1994, the veteran suffered an automobile accident, which 
resulted in a spinal cord injury, evidenced by temporary 
paralysis and residual weakness of his lower extremities; an 
injury to his right leg; a laceration of his left knee; and 
an injury to his forehead, evidenced by lacerations, swelling 
of the forehead and a pressure ulcer on the posterior aspect 
of the occiput.  The veteran was afforded a VA medical 
examination in October 1999, for determination of entitlement 
to compensation for other claims.  During this examination, 
there were no pertinent findings or diagnoses concerning the 
veteran's claimed head injury.

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to service connection for head injury.  In the 
present case, there is no evidence of record that would 
indicate the incurrence of a head injury while in service.  
VA medical records dated in July, August, and November 1994, 
reflect an occipital pressure ulcer and facial lacerations in 
the context of, and clearly attributable to, the veteran's 
June 1994 automobile accident.  There is no evidence 
connecting such injuries to an in-service occurrence in 1960.  

The veteran has alluded to certain records of hospitalization 
at the U.S. Naval Hospital in San Diego California, which he 
maintains show a head injury and concussion suffered during 
his hospitalization for thyroid removal.  The medical summary 
prepared by the U.S.M.C. Aptitude Board, in June 1960 does 
not mention this concussion, but refers to an "uneventful 
recovery" from the thyroid removal.  An attempt was made to 
obtain further records from the hospital itself; however, a 
thorough search did not reveal any additional information.

The veteran has requested a VA medical opinion to attempt to 
establish a link between his current injuries and problems 
claimed to be noted in his service medical records.  However, 
as the Board has noted, there are no references to a head 
injury or any problems that could be associated with a head 
injury in the veteran's service medical records.  In 
addition, the veteran has introduced no evidence that he 
currently has an injury or disability related to his head 
that has not been medically attributed to his 1994 automobile 
accident.  Injuries that are not related to service are not 
eligible for service connection.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a); Pond, 12 Vet. App. at 346.  In the present 
case, as there is no evidence of the claimed head injury, 
other than the veteran's own contentions, the Board finds 
that an examination is not necessary in this case.  

In conclusion, the Board finds that there is insufficient 
evidence to establish an in-service head injury, or any 
current residuals of a head injury that are related to an 
incident of active service, and for this reason, service 
connection for a head injury cannot be granted.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for a head injury is 
denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

